Order entered December 23, 2022




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-22-00818-CV

                  CITY OF DALLAS, SELF INSURED, Appellant

                                                V.

    IN THE MATTER OF CHARLIE JAIMES, DECEASED, ELVIA JAIMES,
                 CLAIMANT BENEFICIARY, Appellee

                  On Appeal from the 382nd Judicial District Court
                              Rockwall County, Texas
                         Trial Court Cause No. 1-18-0209

                                            ORDER

       Before the Court is appellee’s December 21, 2022 motion to supplement the

clerk’s record with (1) a transmittal letter from The Casaubon Firm, L.L.P. filed on

February 23, 2018 and (2) Plaintiff’s Original Petition filed on February 27, 20181.

The two documents are attached as exhibits to appellee’s motion and the Court

encloses a copy of the motion with this order.

1
  Plaintiff’s Original Petition was originally filed in trial court cause number 1-18-0231 which was
subsequently ordered consolidated into the underlying action.
      We ORDER Rockwall County District Clerk Lea Carlson to file, on or

before January 9, 2023, a supplemental clerk’s record containing the two

requested documents. We DIRECT the Clerk of this Court to send a copy of this

order to Ms. Carlson and all parties.

                                         /s/   BILL PEDERSEN, III
                                               JUSTICE